UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number 1-12804 MOBILE MINI, INC. PROFIT SHARING PLAN AND TRUST (Full title of the Plan) MOBILE MINI, INC. (Name of the issuer of the securities held pursuant to the Plan) 4646 E. VAN BUREN, SUITE 400 PHOENIX, ARIZONA 85008 (Address of principal executive office of the issuer) MOBILE MINI, INC.
